Case 2:19-bk-52861      Doc 8    Filed 05/03/19 Entered 05/03/19 13:34:56             Desc Main
                                 Document      Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO

  IN RE:                                              )       CASE NO. 19-52861
                                                      )
  JOSE VILLAVICENCIO,                                 )       CHAPTER 7
                                                      )
                  Debtor.                             )       JUDGE HOFFMAN


                NOTICE OF APPEARANCE OF COUNSEL – LBR 2090-1

           Now comes Verna R. Coward, individually and as the Administrator of the Estate

  of Frederick Noel Coward, Jr., by and through counsel, and notifies this Honorable Court

  and the Clerk of Courts that all future notices and correspondence regarding the above

  captioned matter should be sent to the undersigned on behalf of Verna R. Coward.

           The undersigned is admitted to the Ohio Supreme Court, United States District

  Court for the Northern District of Ohio and the Third and Sixth Circuit Courts of

  Appeals. The basis for the undersigned’s representation is his long-standing relationship

  with the Movant in bankruptcy matters.

                                        Respectfully submitted,



                                        /s/    Brian Green
                                        __________________________
                                        BRIAN GREEN (#0062931)
                                        bgreen@shaperolaw.com
                                        SHAPERO & GREEN LLC
                                        Signature Square II, Suite 220
                                        25101 Chagrin Boulevard
                                        Beachwood, Ohio 44122
                                        P: (216) 831-5100
Case 2:19-bk-52861             Doc 8       Filed 05/03/19 Entered 05/03/19 13:34:56   Desc Main
                                           Document      Page 2 of 2




                                          CERTIFICATE OF SERVICE

         A true and accurate copy of the foregoing was served via the Court’s electronic
  mail system this 3rd day of May, 2019 upon the following:


  Asst US Trustee (Col)
  Office of the US Trustee
  170 North High Street
  Suite 200
  Columbus, OH 43215
  ustpregion09.cb.ecf@usdoj.gov

  Myron N Terlecky
  575 S Third Street
  Columbus, OH 43215
  mnt@columbuslawyer.net

  Matthew J Thompson
  Nobile & Thompson Co., L.P.A.
  4876 Cemetery Road
  Hilliard, OH 43026
  lahennessy@ntlegal.com

                                                      /s/   Brian Green
                                                      ________________________________
                                                      BRIAN GREEN (0063921)
                                                      SHAPERO & GREEN LLC




  P:\Brian\Coward\Bankruptcy\Notice.Appearance




                                                                                           2
